    USDC IN/ND case 3:18-cv-00580-JD document 39 filed 08/01/19 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION
  MARLIN R. BUCHTEL,                            )
                                                )
          Plaintiff,                            )
                                                )
          v.                                    )   Case No. 3:18-CV-580 JD
                                                )
  21ST MORTGAGE CORPORATION,                    )
                                                )
          Defendant.                            )

                                            ORDER

       Plaintiff Marlin Buchtel filed this suit alleging violations of the Telephone Consumer

Protection Act and the Indiana Deceptive Consumer Sales Act. After the close of discovery,

defendant 21st Mortgage Corporation moved for summary judgment on all claims. Instead of

responding to that motion, Mr. Buchtel filed a motion to voluntarily dismiss his complaint with

prejudice under Rule 41(a)(2), stating that he no longer wishes to pursue his claims.

       The Court thus GRANTS Mr. Buchtel’s motion to dismiss [DE 38] and dismisses this

case with prejudice. 21st Mortgage’s motion for summary judgment [DE 34] is DENIED as

moot. The Clerk is DIRECTED to enter judgment accordingly.

       SO ORDERED.

       ENTERED: August 1, 2019

                                                     /s/ JON E. DEGUILIO
                                             Judge
                                             United States District Court
